                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 1 of 20


                                      1 Marcos D. Sasso (SBN 228905)
                                        sassom@ballardspahr.com
                                      2 BALLARD SPAHR LLP
                                        2029 Century Park East, Suite 800
                                      3 Los Angeles, CA 90067-2909
                                        Telephone: 424.204.4400
                                      4 Facsimile: 424.204.4350
                                        Attorneys for Citibank, N.A.
                                      5
                                      6
                                      7
                                      8                         UNITED STATES DISTRICT COURT
                                      9                         EASTERN DISTRICT OF CALIFORNIA
                                     10                                  FRESNO DIVISION
                                     11 MICHAEL N. ANHAR,                         Case No. 1:19-CV-00496-NONE-EPG
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12                            Plaintiff,     REPLY IN FURTHER SUPPORT
                                                                                  OF MOTION OF DEFENDANT
       Ballard Spahr LLP




                                     13            v.                             CITIBANK, N.A. TO DISMISS
                                                                                  COMPLAINT
                                     14 CITIBANK, N.A.,
                                                                                  Hearing:
                                     15                            Defendant.     Date: March 20, 2020
                                                                                  Time: 10:30 a.m.
                                     16                                           Courtroom: 4
                                     17                                           Complaint Filed: July 2, 2019
                                                                                  Trial Date: None
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          DMWEST #39978852 v3
                                             REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                    DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 2 of 20


                                      1                                          TABLE OF CONTENTS
                                      2 I.         INTRODUCTION ........................................................................................... 1
                                      3 II.        ARGUMENT .................................................................................................. 1
                                                   A.  “Screening” A Complaint Under 28 U.S.C. § 1915(e)(2) Does
                                      4                Not Prevent The Court From Dismissing Plaintiff’s Claims. ............... 1
                                      5            B.  The Complaint Fails To Adhere To Rule 8(a)’s “Short and
                                                       Plain” Requirement. .............................................................................. 3
                                      6            C.  The Complaint Fails To State a Plausible Entitlement to Relief
                                                       Under Rule 12(b)(6). ............................................................................. 5
                                      7                1.    Plaintiff’s Addition Of 100 Pages Of Exhibits Cannot
                                      8                      Save His Complaint From Dismissal.......................................... 5
                                                       2.    Plaintiff’s TILA Claims Should Be Dismissed. ......................... 6
                                      9                3.    Plaintiff Concedes That He Has Not Alleged A Billing
                                     10                      Error Under the FCBA.............................................................. 10
                                                       4.    Plaintiff Cannot Demonstrate Actual Damages Under
                                     11                      The TILA Or The FCBA. ......................................................... 11
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12                5.    Plaintiff’s Breach Of Contract Claim Should Be
                                                             Dismissed Because He Has Failed to Adequately Allege
       Ballard Spahr LLP




                                     13                      He Suffered Any Damages. ...................................................... 12
                                          III.     CONCLUSION ............................................................................................. 14
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          DMWEST #39978852 v3                 i
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 3 of 20


                                      1                                        TABLE OF AUTHORITIES
                                      2                                                                                                              Page(s)
                                      3
                                           Cases
                                      4
                                           Am. Express Co. v. Koerner,
                                      5      452 U.S. 233 (1981) ............................................................................................. 7
                                      6
                                        Brown v. Martinez,
                                      7    No. 2:13-cv-2369, 2015 U.S. Dist. LEXIS 104756
                                      8    (E.D. Cal. Aug. 7, 2015) ....................................................................................... 2

                                      9 Car Carriers, Inc. v. Ford Motor Co.,
                                           745 F.2d 1101 (7th Cir. 1984) .............................................................................. 5
                                     10
                                     11 Daniel v. Chase Bank USA, N.A.,
Los Angeles, California 90067-2909




                                           650 F. Supp. 2d 1275 (N.D. Ga. 2009) .............................................................. 10
 2029 Century Park East, Suite 800




                                     12
       Ballard Spahr LLP




                                        Deschaaf v. Am. Valet & Limousine Inc.,
                                     13
                                           234 F. Supp. 3d 964 (D. Ariz. 2017) .................................................................. 12
                                     14
                                        Esquibel v. Chase Manhattan Bank USA, N.A.,
                                     15    487 F. Supp. 2d 818 (S.D. Tex. 2007) (5th Cir. 2008)......................................... 7
                                     16
                                        Fabbrini v. City of Dunsmuir,
                                     17    544 F. Supp. 2d 1044 (E.D. Cal. 2008) ................................................................ 5
                                     18 Gerritsen v. Warner Bros. Entm’t Inc.,
                                     19   112 F. Supp. 3d 1011 (C.D. Cal. 2015) ................................................................ 5
                                     20 Gilmour v. Gates, McDonald & Co.,
                                            382 F.3d 1312 (11th Cir. 2004) ............................................................................ 5
                                     21
                                     22 Herman Family Revocable Tr. v. Teddy Bear,
                                            254 F.3d 802 (9th Cir. 2001) .............................................................................. 13
                                     23
                                        Int’l Longshore & Warehouse Union v. Port of Portland,
                                     24
                                            844 F.3d 864 (9th Cir. 2016) .............................................................................. 13
                                     25
                                        Lyon v. Chase Bank Unites States, N.A.,
                                     26     656 F.3d 977 (9th Cir. 2011) .............................................................................. 11
                                     27
                                     28
                                           DMWEST #39978852 v3                ii
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 4 of 20


                                      1 McHenry v. Renne,
                                      2   84 F.3d 1172 (9th Cir. 1996) ................................................................................ 4

                                      3 Morgan Distrib. Co. v. Unidynamic,
                                          868 F.2d 992 (8th Cir. 1989) ................................................................................ 5
                                      4
                                      5 Murray v. GMAC Mortg. Corp.,
                                          434 F.3d 948 (7th Cir. 2006) .............................................................................. 12
                                      6
                                        Nevijel v. North Coast Life Ins. Co.,
                                      7   651 F.2d 671 (9th Cir. 1981) ................................................................................ 4
                                      8
                                        Parker v. Capital One Auto Fin.,
                                      9   No. 1:15-cv-00826, 2016 U.S. Dist. LEXIS 2014
                                     10   (S.D. Ind. Jan. 7, 2016) ......................................................................................... 2

                                     11 Reeder v. HSBC USA, Inc.,
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                            2009 U.S. Dist. LEXIS 114651 (N.D. Ill. Dec. 8, 2009) ..................................... 6
                                     12
       Ballard Spahr LLP




                                     13 Rucker v. Sheehy Alexandria, Inc.,
                                            228 F. Supp. 2d 711 (E.D. Va. 2002) ................................................................. 11
                                     14
                                        Schwartz v. HSBC Bank USA, N.A.,
                                     15
                                            2013 U.S. Dist. LEXIS 150507 (S.D.N.Y. Oct. 18, 2013) .................................. 8
                                     16
                                        Silva v. Barclays Bank Del.,
                                     17     2014 U.S. Dist. LEXIS 156889 (D. Or. Oct. 14, 2014) ..................................... 10
                                     18
                                        In re Smith,
                                     19     289 F.3d 1155 (9th Cir. 2002) ............................................................................ 11
                                     20 Theriault v. FIA Card Servs., N.A.,
                                     21    2008 U.S. Dist. LEXIS 112034, 2008 WL 2787465
                                           (E.D. La. July 17, 2008) ..................................................................................... 10
                                     22
                                        Walsh v. Nev. Dep’t of Human Res.,
                                     23
                                           471 F.3d 1033 (9th Cir. 2006) ........................................................................ 7, 13
                                     24
                                        Commw. ex. rel Zimmerman v. PepsiCo., Inc.,
                                     25    836 F.2d 173 (3d Cir. 1988) ................................................................................. 5
                                     26
                                     27
                                     28
                                           DMWEST #39978852 v3                 iii
                                               REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                      DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 5 of 20


                                      1 Statutes
                                      2 15 U. S. C. § 1602 (f)................................................................................................. 7
                                      3
                                        15 U.S.C. § 1637(b)(3) .......................................................................................... 6, 8
                                      4
                                        15 U.S.C. § 1637(b)(7) ......................................................................................... 8, 9
                                      5
                                      6 15 U.S.C. §1640(g) .................................................................................................... 6
                                      7 15 U.S.C. § 1666(b) ................................................................................................. 10
                                      8 28 U.S.C. § 1915(e)(2) .......................................................................................... 1, 2
                                      9
                                          Other Authorities
                                     10
                                          Fed. R. Civ. P. 8(a) ............................................................................................ 3. 4, 5
                                     11
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                          Fed. R. Civ. P. 12(b)(6) ............................................................................... 3, 5, 7, 10
                                     12
       Ballard Spahr LLP




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          DMWEST #39978852 v3                 iv
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 6 of 20


                                      1                                   I.         INTRODUCTION
                                      2            Defendant Citibank, N.A. (“Citibank”)1 by its undersigned counsel, submits
                                      3 this reply memorandum of law in further support of its Motion to Dismiss the
                                      4 Complaint filed by plaintiff Michael N. Anhar (“Plaintiff”) and in response to
                                      5 Plaintiff’s Verified Opposition to Defendant’s Motion to Dismiss Complaint (the
                                      6 “Opposition”).
                                      7            As set forth in the Motion, the grounds for Citibank’s Motion are clearly
                                      8 identified, black letter law that incontrovertibly apply to Plaintiff’s claims. Rather
                                      9 than dispute the legal bases upon which Citibank seeks dismissal of his claims or
                                     10 any of the cases cited in support thereof, Plaintiff attempts to distract the Court by
                                     11 laboriously disputing semantics and annexing over 100 pages of new exhibits to an
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 already forty-seven page, 305-paragraph complaint, in a desperate attempt to avoid
       Ballard Spahr LLP




                                     13 dismissal. Furthermore, as set forth below, to the extent Plaintiff has failed to
                                     14 respond to Citibank’s arguments, he has effectively waived his opposition thereto.
                                     15            Accordingly, for the reasons set forth in Citibank’s Motion and this reply
                                     16 memorandum in support thereof, Plaintiff’s claims against Citibank should be
                                     17 dismissed with prejudice.
                                     18                                        II.    ARGUMENT
                                     19            A.       “Screening” A Complaint Under 28 U.S.C. § 1915(e)(2) Does Not
                                     20                     Prevent The Court From Dismissing Plaintiff’s Claims.
                                     21            Under 28 U.S.C. § 1915(e)(2), the court must determine, in any case in
                                     22 which a plaintiff is proceeding in forma pauperis, whether the Complaint “state[s]
                                     23 a claim on which relief may be granted,” is “frivolous or malicious,” or “seek[s]
                                     24 monetary relief against a defendant who is immune from such relief. Id. In the
                                     25 event the court determines that a complaint fails to state a claim on which relief
                                     26 may be granted, it must be dismissed. Id. Plaintiff’s primary argument—that the
                                     27   1
                                               Unless otherwise noted, terms have the same meaning as in the Motion.
                                     28
                                          DMWEST #39978852 v3                 1
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 7 of 20


                                      1 Motion is “moot” because Magistrate Judge Grosjean favorably “screened” the
                                      2 Complaint, which was later adopted by Chief Judge O’Neill, dismissing with
                                      3 prejudice his criminal claims, while allowing his civil claims to proceed—fails for
                                      4 two critical reasons.
                                      5            First, Plaintiff’s argument is patently wrong. As recognized by numerous
                                      6 courts, including this Court, a screening order under 28 U.S.C. § 1915(e)(2) does
                                      7 not prevent a defendant from subsequently moving to dismiss the “screened”
                                      8 complaint pursuant to Federal Rule of Civil Procedure 12(b). See Parker v.
                                      9 Capital One Auto Fin., No. 1:15-cv-00826, 2016 U.S. Dist. LEXIS 2014, *6 (S.D.
                                     10 Ind. Jan. 7, 2016) (holding that a screening order under 28 U.S.C. § 1915(e)(2)
                                     11 “did not prevent any defendant from filing a subsequent motion to dismiss and, in
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 fact, could not do so,” because Federal Rule of Civil Procedure 12 “dictates the
       Ballard Spahr LLP




                                     13 timing and manner in which a defendant must answer or otherwise respond to a
                                     14 complaint”); see also Brown v. Martinez, No. 2:13-cv-2369, 2015 U.S. Dist.
                                     15 LEXIS 104756 (E.D. Cal. Aug. 7, 2015) (recommending dismissal of plaintiff’s
                                     16 claims, in this exact court, upon defendant’s motion, even after favorably
                                     17 screening the claims in accordance with 28 U.S.C. § 1915(e)(2)). Indeed, 28
                                     18 U.S.C. § 1915(e)(2) provides that, notwithstanding screening of a complaint, “the
                                     19 court shall dismiss the case at any time” if it determines that a complaint fails to
                                     20 state a claim upon which relief may be granted (emphasis added).2 Taken to its
                                     21   2
                                                 Plaintiff argues, without any support whatsoever, that Citibank cannot file a
                                     22   Motion to Dismiss, because “it failed to secure an extension of time to file/serve an
                                          Answer to the Complaint.” Opp. at 3–4 (emphasis in original). Initially, this
                                     23   argument ignores the fact that Citibank timely filed its Motion to Dismiss by
                                     24   February 11, 2020—the date that Plaintiff admits was the correct response date
                                          based upon the return of service. See Opp. at 5; ECF No.: 30 (ordering that
                                     25   Plaintiff’s motion to correct the due date of Citibank’s answer was rendered moot
                                     26   by the filing of the instant Motion). Further, Plaintiff plainly ignores the language
                                          of Federal Rule of Civil Procedure 12, which provides in pertinent part that a
                                     27   motion to dismiss for failure to state a claim upon which relief can be granted
                                     28   “must be made before pleading if a responsive pleading is allowed” and that such a
                                          DMWEST #39978852 v3                 2
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 8 of 20


                                      1 logical conclusion, Plaintiff’s argument would result in a unilateral waiver of
                                      2 Citibank’s due process rights under Rule 12 to substantively address deficient
                                      3 claims in response to a complaint, as plainly permitted by Rule 12. The cited
                                      4 authorities confirm this is not permitted.
                                      5            Second, the Motion raises substantive arguments challenging the sufficiency
                                      6 of the Complaint that were not addressed by the Court’s “screening” order.
                                      7 Because Citibank had not been served with the Complaint, it was not aware of and
                                      8 could not respond to the Complaint’s various deficiencies. Indeed, the Court
                                      9 specifically notes that “for the purposes of screening only,” Plaintiff’s civil claims
                                     10 were permitted to proceed. Magistrate’s Findings and Recommendations (“Mag.
                                     11 Op.”) at 1, 11. Moreover, the Court makes clear that Plaintiff’s claims were
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 sufficient “at the screening stage” to allow the Complaint to be served upon
       Ballard Spahr LLP




                                     13 Citibank. Mag. Op. at 5–6, 8–9, 11. At no point in the Findings and
                                     14 Recommendations, does the Court substantively analyze Plaintiff’s allegations in
                                     15 the context of the relevant statutes and applicable case law, or conclude that
                                     16 Citibank is precluded from moving to dismiss the Complaint, pursuant to Rule 12.
                                     17            Quite simply, the Court should decline to consider Plaintiff’s argument that
                                     18 Citibank’s Motion is rendered “moot” because the Complaint was previously
                                     19 screened. While this fact, alone, warrants dismissal of the Complaint due to the
                                     20 degree upon which it is relied by Plaintiff, Citibank addresses the remainder of
                                     21 Plaintiff’s meritless arguments below.
                                     22            B.       The Complaint Fails To Adhere To Rule 8(a)’s “Short and Plain”
                                     23                     Requirement.
                                     24            In support of his claim that he has made a short and plain statement of the
                                     25
                                     26 motion is waived if not asserted in the first responsive filing. See Fed. R. Civ. P.
                                     27 12(b)(6) (emphasis added). Therefore, any request for sanctions based upon the
                                        foregoing argument must be rejected.
                                     28
                                          DMWEST #39978852 v3                3
                                             REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                    DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 9 of 20


                                      1 facts entitling him to relief as required by Federal Rule of Civil Procedure 8(a),
                                      2 Plaintiff relies upon the conclusory assertion that the Complaint “pleads pure
                                      3 material facts and precise requisite elements that aren’t only possible but plausible,
                                      4 probable, and ultimately provable,” and further claims that “two judges in this
                                      5 district concluded the Complaint properly pleads Citibank’s state-law breach of
                                      6 contract, eight civil violations of the TILA, and 16 civil violations of the FCBA.”
                                      7 See Opp. at 12. While the latter argument is misleading and false (as discussed
                                      8 above), the addition of 100 pages of addenda and exhibits to the Opposition
                                      9 demonstrates that the Complaint—as drafted—does not set out a “short and plain
                                     10 statement” of the claim. Similarly, the excessive length of the Complaint (even
                                     11 without the addition of 100 new pages) coupled with the substantive deficiencies
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 of its allegations—both factual and legal—exemplify why the Complaint as drafted
       Ballard Spahr LLP




                                     13 fails to meet the Rule 8 requirements.
                                     14            Furthermore, the voluminous and random allegations of the Complaint do
                                     15 not clearly tie in to the alleged claims. See e.g., McHenry v. Renne, 84 F.3d 1172
                                     16 (9th Cir. 1996) (dismissing plaintiff’s fifty-three page complaint where it, inter
                                     17 alia, “mixe[d] allegations of relevant facts, irrelevant facts . . . and legal argument
                                     18 in a confusing way” and did not adequately link its factual allegations to actual
                                     19 legal claims, and further noting that if the court did not correctly understand the
                                     20 averments, “plaintiffs have only themselves to blame”); Nevijel v. North Coast Life
                                     21 Ins. Co., 651 F.2d 671 (9th Cir. 1981) (upholding the dismissal of a plaintiff’s
                                     22 complaint under Rule 8(a) where it was forty-eight pages and contained merely an
                                     23 additional twenty-three pages of addenda and exhibits). The uncertainty and
                                     24 irrelevance of the allegations of the forty-seven page, 305 paragraph Complaint is
                                     25 exacerbated by the addition of 100 pages of new “exhibits.”3
                                     26
                                     27   3
                                              Contrary to Plaintiff’s mischaracterizations, the Motion clearly states that
                                     28 the Court previously dismissed the alleged criminal claims under the TILA and the
                                          DMWEST #39978852 v3                 4
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 10 of 20


                                      1             For these reasons, as well as the reasons set forth in Citibank’s Motion, the
                                      2 Complaint should be dismissed with prejudice for failing to comply with Rule 8.
                                      3             C.       The Complaint Fails To State a Plausible Entitlement to Relief
                                      4                      Under Rule 12(b)(6).
                                      5                      1.   Plaintiff’s Addition Of 100 Pages Of Exhibits Cannot Save
                                      6                           His Complaint From Dismissal.
                                      7             In an effort to demonstrate that the Complaint should not be dismissed,
                                      8 Plaintiff relies upon the newly annexed 100 pages of exhibits in an effort to
                                      9 seemingly amend the allegations of the Complaint. However, it is well settled that
                                     10 a plaintiff cannot seek to amend a complaint in the guise of an opposition to a duly
                                     11 filed motion to dismiss. See e.g., Gerritsen v. Warner Bros. Entm’t Inc., 112 F.
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 Supp. 3d 1011, 1033 n.93 (C.D. Cal. 2015); Fabbrini v. City of Dunsmuir, 544 F.
       Ballard Spahr LLP




                                     13 Supp. 2d 1044, 1050 (E.D. Cal. 2008) (quoting Car Carriers, Inc. v. Ford Motor
                                     14 Co., 745 F.2d 1101, 1107 (7th Cir. 1984)); Gilmour v. Gates, McDonald & Co.,
                                     15 382 F.3d 1312, 1315 (11th Cir. 2004) (holding that a plaintiff cannot amend a
                                     16 complaint through a brief); Commw. ex. rel Zimmerman v. PepsiCo., Inc., 836 F.2d
                                     17 173, 181 (3d Cir. 1988)) (quoting Car Carriers, Inc., 745 F.2d at 1107 (“[I]t is
                                     18 axiomatic that the complaint may not be amended by the briefs in opposition to a
                                     19 motion to dismiss.”)).
                                     20             “To hold otherwise would mean that a party could unilaterally amend a
                                     21 complaint at will, even without filing an amendment, and simply by raising a point
                                     22 in a brief.” Morgan Distrib. Co. v. Unidynamic, 868 F.2d 992, 995 (8th Cir. 1989)
                                     23 (citation omitted). This is precisely the strategy employed by Plaintiff here.
                                     24 Plaintiff offers no basis for why the additional documents should be considered
                                     25 (for example, under the doctrines of judicial notice or incorporation by reference).
                                     26 Accordingly, Plaintiff’s efforts to salvage the Complaint by reliance upon the new
                                     27
                                           FCBA. See Motion at 3, n.2.
                                     28
                                           DMWEST #39978852 v3                5
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 11 of 20


                                      1 “exhibits,” as opposed to the original allegations in the complaint, should not be
                                      2 countenanced.
                                      3                      2.   Plaintiff’s TILA Claims Should Be Dismissed.
                                      4             Plaintiff concedes that he is not entitled to recover statutory damages under
                                      5 §1637(b)(2), or for multiple recoveries of TILA disclosure violations under 15
                                      6 U.S.C. §1640(g), see Opp. at 20. Thus, the Motion should be granted with respect
                                      7 to these claims.
                                      8             Furthermore, Plaintiff’s remaining arguments are inapposite for multiple
                                      9 reasons.
                                     10             First, Plaintiff ignores Citibank’s argument, and the case law cited in
                                     11 support thereof, that his § 1637(b)(3) claims fail because the subsection only
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 covers “amount[s] credited to the account.” Id. (emphasis added). Despite his
       Ballard Spahr LLP




                                     13 attempts to re-characterize his claims to avoid dismissal, Plaintiff’s argument
                                     14 distills to the following: by arguing “Citibank wrongfully refused to set forth the
                                     15 post-credit correct balance” to $0 he is stating that Citibank failed to credit his
                                     16 account. There is no other logical interpretation of his claims. Indeed, Plaintiff
                                     17 admits this fact. See Opp. at 16. As made clear in the Motion, where a plaintiff
                                     18 argues that it did not receive a proper credit, as here, any claims under §
                                     19 1637(b)(3) are foreclosed as a matter of law. See e.g., Reeder v. HSBC USA, Inc.,
                                     20 2009 U.S. Dist. LEXIS 114651 (N.D. Ill. Dec. 8, 2009) (holding that section
                                     21 1637(b)(3) is inapplicable when a plaintiff argues that an amount was not credited)
                                     22 (citing 15 U.S.C. § 1637(b)(3)).
                                     23             Second, Plaintiff does not address Citibank’s argument that the “Previous
                                     24 Balance” on his periodic statements does not constitute a “credit” under 15 U.S.C.
                                     25 §1637(b)(3), except to state that the Magistrate Judge screened the claim to
                                     26 indicate that the “Previous Balance” was, indeed, a credit. As set forth above, the
                                     27 Magistrate Judge’s Screening Order does not obviate arguments made as part of a
                                     28
                                           DMWEST #39978852 v3                6
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 12 of 20


                                      1 Rule 12(b)(6) motion to dismiss. As stated in the Motion, under TILA and Reg. Z,
                                      2 the “term ‘sale credit’ refers to a purchase in which the consumer uses a credit card
                                      3 . . . to obtain goods or services from a merchant . . . .” Motion at 8 (citation
                                      4 omitted). Nothing in TILA or Regulation Z supports Plaintiff’s conclusion that
                                      5 “Previous Balance” means “credit.” In failing to substantively address this
                                      6 argument, Plaintiff has, in effect, conceded the argument. See e.g., Walsh v. Nev.
                                      7 Dep’t of Human Res., 471 F.3d 1033, 1037 (9th Cir. 2006) (holding that failure to
                                      8 address issue in opposition is deemed waiver).
                                      9             Third, with respect to Claim 9 under § 1637(b)(2), Plaintiff argues that “a
                                     10 return issued by a creditor as a line-item credit is a transaction that necessarily
                                     11 returns to a credit-card account and thus constitutes an extension of credit.” See
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 Opp. at 18. Plaintiff provides no support—other than his own opinion—for the
       Ballard Spahr LLP




                                     13 argument that a refund of a finance charge constitutes an extension of credit.
                                     14 Under TILA and Reg. Z, a “credit” is defined as “the right granted by a creditor to
                                     15 a debtor to defer payment of debt or to incur debt and defer its payment.” 15 U. S.
                                     16 C. § 1602 (f). The Supreme Court has held that a credit card company extends
                                     17 credit to an individual when “it opens or renews an account, as well as when the
                                     18 cardholder actually uses the credit card to make purchases.” Am. Express Co. v.
                                     19 Koerner, 452 U.S. 233, 241 (1981) (emphasis added). Furthermore, it is clear that
                                     20 over-the-limit fees and late fees, as assessed here, are not extensions of credit.
                                     21 Esquibel v. Chase Manhattan Bank USA, N.A., 487 F. Supp. 2d 818, 829 (S.D.
                                     22 Tex. 2007), aff’d 276 Fed. App’x 393 (5th Cir. 2008).
                                     23             Here, that Citibank refunded a previously assessed fee to an account that, by
                                     24 Plaintiff’s own admission, he closed and ceased using entirely on August 25, 2018,
                                     25 does not equate to an extension of credit. Compl. ¶ 25; Opp. at 6. Indeed,
                                     26 Plaintiff’s last purchase on the account occurred on August 11, 2018. See Motion,
                                     27 Ex. 1 at 5. Therefore, Plaintiff cannot credibly allege that the refund of the fee was
                                     28
                                           DMWEST #39978852 v3                7
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 13 of 20


                                      1 an extension of credit in accordance with the terms of § 1637(b)(2) because he did
                                      2 not use the account after August 11, 2018 and because the case law makes clear
                                      3 that over-the-limit fees and late fees are not extensions of credit. Because Plaintiff
                                      4 has failed to rebut Citibank’s argument (or any the authority cited in support
                                      5 thereof), his claim under § 1637(b)(2) should be dismissed with prejudice.
                                      6             Fourth, in Claims 2–8, Plaintiff alleges that damages are authorized for
                                      7 statutory violations under §§1637(b)(3) and (7). As set forth above and further in
                                      8 the Motion, Plaintiff cannot recover statutory damages under TILA for violations
                                      9 of § 1637(b)(2) and (3). See Motion at 11–12. Under TILA, statutory damages are
                                     10 only available for violations of subsections (4) through (13) of section 1637(b). Id.
                                     11 Therefore, to the extent he seeks to recover statutory damages under this provision,
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 his claim must be dismissed as a matter of law.4
       Ballard Spahr LLP




                                     13             Fifth, the Opposition demonstrates that Plaintiff cannot state a claim for
                                     14 relief for violation of § 1637(b)(7). There is no dispute that Plaintiff did not pay
                                     15 his account by September 20, 2018; even if the allegation that his cash payment on
                                     16 August 25, 2018 was denied is taken as true, it does not extinguish the fact that he
                                     17 had 26 days to make the payment for that period. He elected not to pay. As a
                                     18 result, his account—which was already over the credit limit—was past due as of
                                     19 the September 2018 Statement. Because the “total balance and interest costs were
                                     20 both accurately listed on the first page of each of his monthly statements,” Plaintiff
                                     21 cannot state a plausible claim for relief under § 1637(b)(7). See Schwartz v. HSBC
                                     22
                                           4
                                     23     Ostensibly, Plaintiff seems to argue that the inclusion of both (b)(3) and (b)(7)
                                           claims under one claim somehow prevents his claims under subsection (b)(3) from
                                     24    being dismissed, notwithstanding that the claim (and relief) under (b)(3) is not
                                           available as a matter of law. However, as explained in the Motion, Plaintiff is not
                                     25    entitled to relief under §§ 1637(b)(3) or (7). Notwithstanding Plaintiff’s meritless
                                           argument, much like the Court dismissed Plaintiff’s allegations of criminal
                                     26    violations under the TILA and the FCBA throughout his Complaint while
                                           preserving his civil allegations, the Court may dismiss either or both of Plaintiff’s
                                     27    §§ 1637(b)(3) and (7) claims in Claims 2–8. The fact that they are included in the
                                           same Claim has no bearing on their respective dismissals.
                                     28
                                           DMWEST #39978852 v3                 8
                                               REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                      DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 14 of 20


                                      1 Bank USA, N.A., 2013 U.S. Dist. LEXIS 150507, at *18 (S.D.N.Y. Oct. 18, 2013)
                                      2 (dismissing Section 1637(b)(7) claim because the “total balance and interest costs
                                      3 were both accurately listed on the first page of each of his monthly statements”).
                                      4             Sixth, there is no merit to Plaintiff’s claim that Citibank’s billing statements
                                      5 are “fraudulent.” As stated in the Motion, Citibank utilizes Regulation Z’s model
                                      6 forms, which contain the language of Regulation Z, its model disclosure forms, and
                                      7 its official comments in making disclosures regarding the amount of the balance to
                                      8 which a periodic rate was applied and an explanation of how that balance was
                                      9 determined. Rather than address the substance of Citibank’s argument—i.e., that
                                     10 the billing statements set forth the disclosures mandated by TILA and Regulation
                                     11 Z—Plaintiff claims that language and images are purportedly missing from
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 Citibank’s exhibits of the periodic billing statements. The fundamental problem
       Ballard Spahr LLP




                                     13 with Plaintiff’s characterization, however, is that he clearly received billing
                                     14 statements from Citibank, each of which, as his “exhibits” expressly set forth,
                                     15 contained the proper disclosures as required by TILA. As a result, Plaintiff’s
                                     16 argument fails, and the Motion should be granted.
                                     17             Finally, Plaintiff contends that he “couldn’t” have refused to pay the balance
                                     18 on his account because, as a result of Citibank’s breach of contract, there was “no
                                     19 obligation to pay,” “no balance to pay,” no “interest that could’ve accrued,” or
                                     20 “late fees that could’ve been assessed.” However, Plaintiff neglects to
                                     21 acknowledge that he could have paid at any point after he alleges that he was
                                     22 unable to make the cash payment on his account. And, most importantly, he had
                                     23 another 26 days to make the minimum payment on his account before it became
                                     24 delinquent. Even if his attempt to process a cash payment was denied on August
                                     25 25, 2018, Plaintiff easily could have paid by another method and could have
                                     26 brought his account—which at the time was in excess of his credit limit and,
                                     27 therefore, in default—current. He repeatedly refused to do so, which in and of
                                     28
                                           DMWEST #39978852 v3                9
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 15 of 20


                                      1 itself constitutes a simultaneous breach of the parties’ agreement, in addition to any
                                      2 previous failures by Plaintiff to make timely minimum payments on his Account.
                                      3                      3.   Plaintiff Concedes That He Has Not Alleged A Billing Error
                                      4                           Under the FCBA.
                                      5             As set forth in the Motion to Dismiss, when a complaint fails to identify a
                                      6 specific “billing error” within the meaning of 15 U.S.C. § 1666(b), the complaint
                                      7 fails to state a plausible claim for relief and, therefore, should be dismissed
                                      8 pursuant to Rule 12(b)(6). Daniel v. Chase Bank USA, N.A., 650 F. Supp. 2d 1275
                                      9 (N.D. Ga. 2009) (“Plaintiff’s statements that the entire balance was in dispute,
                                     10 without identifying the specific transactions that caused the balance to be incorrect,
                                     11 was not a sufficient notice of billing error and did not trigger defendant's duty to
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 respond.”); Silva v. Barclays Bank Del., 2014 U.S. Dist. LEXIS 156889 (D. Or.
       Ballard Spahr LLP




                                     13 Oct. 14, 2014) (dismissing “billing error” claim because plaintiff failed to identify
                                     14 the amount at issue or any particular charge); Theriault v. FIA Card Servs., N.A.,
                                     15 2008 U.S. Dist. LEXIS 112034, 2008 WL 2787465, at *5 (E.D. La. July 17, 2008)
                                     16 (holding that letter did not give creditor notice of a billing error because it “merely
                                     17 stated that [the obligor] disputed the correctness of his entire account balance,” and
                                     18 “did not establish with any specificity an error in regard to an extension of credit,
                                     19 an erroneous charge for goods or services which he did not receive, an erroneous
                                     20 reflection of a payment made on the account, a computational error, or a failure to
                                     21 send an account statement”).
                                     22             Rather than dispute that he has failed to allege a “billing error” as defined by
                                     23 the FCBA or distinguish any of the cases cited in support thereof, Plaintiff
                                     24 inadvertently concedes that he cannot allege the existence of any such billing
                                     25 error. Plaintiff asserts that Citibank’s argument is a “facially absurd red herring”
                                     26 and references twenty-two supposed letters annexed to his Opposition, but these
                                     27 letters, in fact, confirm that his FCBA claims are foreclosed as a matter of law.
                                     28
                                           DMWEST #39978852 v3               10
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 16 of 20


                                      1 Each purported letter confirms that Plaintiff seemingly attempted to dispute the
                                      2 account balance in its entirety and without reference to any specific “billing
                                      3 error” as required by the FCBA. At one point, Plaintiff even admits that his
                                      4 dispute “is not predicated upon a transaction,” but rather an alleged breach of
                                      5 contract, which is, notably, not included in the seven categories of billing errors
                                      6 under the FCBA. See Opp., Ex. C., Oct. 22, 2018 Letter ¶ 8. Furthermore,
                                      7 Plaintiff also acknowledges that he does not raise a “calculation issue” in any of
                                      8 his letters and, instead, raises a “contractual issue.” See Opp., Ex. C., Dec. 18,
                                      9 2018 Letter ¶ 6. Thus, as a matter of law and fact, because Plaintiff did not
                                     10 properly dispute any “billing error” in accordance with the FCBA, Citibank did not
                                     11 have any duty under the FCBA to respond thereto. Accordingly, as set forth in the
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 Motion to Dismiss, Plaintiff’s FCBA claims should be dismissed with prejudice.
       Ballard Spahr LLP




                                     13                      4.   Plaintiff Cannot Demonstrate Actual Damages Under The
                                     14                           TILA Or The FCBA.
                                     15             To support actual damages for a TILA violation, it is clear that a plaintiff
                                     16 must establish detrimental reliance. See In re Smith, 289 F.3d 1155, 1156–57 (9th
                                     17 Cir. 2002) (“Without any evidence in the record to show that Smith would either
                                     18 have secured a better interest rate elsewhere, or foregone the loan completely, her
                                     19 argument must fail—she presents no proof of any detrimental reliance, i.e., any
                                     20 actual damage.”); see also Rucker v. Sheehy Alexandria, Inc., 228 F. Supp. 2d 711,
                                     21 719–20 (E.D. Va. 2002), reconsideration denied, 244 F. Supp. 2d 618 (E.D. Va.
                                     22 2003) (holding that a TILA consumer must show that she read the TILA disclosure
                                     23 statement, understood charges and, had they been accurate, would have sought a
                                     24 lower price). While detrimental reliance is not required under the FCBA, a
                                     25 plaintiff must still demonstrate what actual damage it has suffered in order to
                                     26 recover under the FCBA. See Lyon v. Chase Bank Unites States, N.A., 656 F.3d
                                     27 977 (9th Cir. 2011).
                                     28
                                           DMWEST #39978852 v3               11
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 17 of 20


                                      1             In response to Citibank’s argument that the Complaint is devoid of any well-
                                      2 pleaded factual allegations raising a plausible inference that Plaintiff sustained any
                                      3 actual damages, Plaintiff simply references the text of his Complaint and states that
                                      4 the issue of actual damages must be resolved by the finder of fact. See Opp. at 18.
                                      5 Plaintiff makes only one reference to any actual damages in his Complaint, in his
                                      6 demand for relief. See Compl. at 45–46, Demand for Relief ¶ 3. This single,
                                      7 conclusory allegation is insufficient to meet his burden to show that he has suffered
                                      8 actual damages under the TILA and the FCBA as a result of Citibank’s conduct.
                                      9             Plaintiff entirely fails to explain how he detrimentally relied upon any of the
                                     10 supposed “disclosure” violations in any fashion or that such reliance caused him
                                     11 actual damages. For instance, at no point does he allege, or provide any evidence
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 (including within the 100 pages of new “exhibits”) of any actual loss suffered as a
       Ballard Spahr LLP




                                     13 result of his reliance upon Citibank’s conduct. The allegations of actual damages
                                     14 as set forth in the Complaint are, therefore, incapable of establishing any
                                     15 entitlement to relief because Plaintiff has not demonstrated that he suffered any
                                     16 actual damages. Stated differently, allegations of minor inconveniences, as set
                                     17 forth in the Complaint, simply do not give rise to actual damages. See e.g.,
                                     18 Deschaaf v. Am. Valet & Limousine Inc., 234 F. Supp. 3d 964, 970 n.7 (D. Ariz.
                                     19 2017) (noting that minor inconveniences do not typically give rise to actual
                                     20 damages, which is why statutory damages exist) (citing Murray v. GMAC Mortg.
                                     21 Corp., 434 F.3d 948, 953 (7th Cir. 2006)). Accordingly, because he has not set
                                     22 forth any entitlement to recover damages actually suffered, Plaintiff’s claims for
                                     23 actual damages should be dismissed with prejudice.
                                     24                      5.   Plaintiff’s Breach Of Contract Claim Should Be Dismissed
                                     25                           Because He Has Failed to Adequately Allege He Suffered
                                     26                           Any Damages.
                                     27             While Plaintiff contends that Citibank cannot claim that he breached the
                                     28
                                           DMWEST #39978852 v3               12
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 18 of 20


                                      1 parties’ contract, which Citibank disputes, Plaintiff does not address Citibank’s
                                      2 argument that he has not plausibly alleged that he has suffered any damages from
                                      3 Citibank’s purported breach of contract, which is plainly required in order to
                                      4 establish a breach of contract claim. As set forth above and in the Motion, Plaintiff
                                      5 has not, and now cannot, allege that he has suffered any loss or other damages
                                      6 resulting from Citibank’s alleged breach of contract. The only allegation in the
                                      7 Complaint referencing “actual damages” plainly fails to demonstrate any
                                      8 quantifiable loss suffered by Plaintiff as a result of Citibank’s actions. See Compl.
                                      9 at 45–46, Demand for Relief ¶ 3. This, coupled with Plaintiff’s explicit failure to
                                     10 mitigate his purported damages, i.e. by making a payment even after Citibank’s
                                     11 purported “breach,” bars Plaintiff’s claim. Furthermore, by failing to address
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 Citibank’s damages argument in any regard, Plaintiff has waived his opposition
       Ballard Spahr LLP




                                     13 thereto. See Walsh, 471 F.3d at 1037 (holding that failure to address issue in
                                     14 opposition is deemed waiver). Accordingly, the Court should dismiss Plaintiff’s
                                     15 breach of contract claim with prejudice.5
                                     16
                                     17
                                     18    5
                                          Plaintiff’s argument that because the Court has already exercised supplemental
                                     19 jurisdiction over his breach of contract claim it, therefore, cannot dismiss the
                                        claim, is equally meritless. Ninth Circuit case law clearly provides “when a district
                                     20 court dismisses on the merits a federal claim over which it had original
                                        jurisdiction, it may then decline to exercise supplemental jurisdiction over the
                                     21 remaining state claims.” Herman Family Revocable Tr. v. Teddy Bear, 254 F.3d
                                        802, 806 (9th Cir. 2001) (citation omitted); see also Int’l Longshore & Warehouse
                                     22 Union v. Port of Portland, 844 F.3d 864, 865 n.1 (9th Cir. 2016) (advising that
                                        when all federal law claims are eliminated before trial, the district court is “duty-
                                     23 bound to take seriously the responsibility to decline or retain jurisdiction over any
                                        remaining state law claims”) (citation omitted). Here, Citibank has persuasively
                                     24 argued for the dismissal of each of Plaintiff’s federal claims. Other than argue that
                                        the Court has already exercised supplemental jurisdiction, Plaintiff does not
                                     25 substantively address Citibank’s argument. Accordingly, Citibank is entitled to
                                        request that the Court decline to exercise supplemental jurisdiction over Plaintiff’s
                                     26 breach of contract claim in the event the Court does not dismiss it on its merits (or
                                        lack thereof) along with Plaintiff’s federal claims. See id. (“If the district court
                                     27 dismisses all federal claims on the merits, it has discretion under § 1367(c) to
                                        adjudicate the remaining claims.”).
                                     28
                                           DMWEST #39978852 v3                13
                                               REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                      DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 19 of 20


                                      1
                                      2                                     III.   CONCLUSION
                                      3             For the foregoing reasons, Citibank respectfully requests that this Court
                                      4 grant its motion to dismiss, deny Plaintiff’s Opposition thereto, and dismiss the
                                      5 Complaint filed by Plaintiff in its entirety, and with prejudice.
                                      6             Respectfully submitted,
                                      7 DATED: March 13, 2020                            Marcos D. Sasso
                                                                                         sassom@ballardspahr.com
                                      8                                                  BALLARD SPAHR LLP
                                      9
                                     10                                                               Marcos D. Sasso
                                     11                                                  Attorneys for Defendant, Citibank, N.A.
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12
       Ballard Spahr LLP




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                           DMWEST #39978852 v3               14
                                              REPLY IN FURTHER SUPPORT OF MOTION OF DEFENDANT CITIBANK, N.A. TO
                                                                     DISMISS COMPLAINT
                                          Case 1:19-cv-00496-NONE-EPG Document 32 Filed 03/13/20 Page 20 of 20


                                      1                                  CERTIFICATE OF SERVICE
                                      2
                                                             I hereby certify that on this 13th day of March, 2020, I electronically
                                      3
                                           filed a true and correct copy of the foregoing REPLY IN FURTHER SUPPORT
                                      4
                                           OF MOTION OF DEFENDANT CITIBANK, N.A. TO DISMISS
                                      5
                                           COMPLAINT through the Court’s CM/ECF system, which will send a notice of
                                      6
                                           electronic filing to the following:
                                      7
                                      8 Michael N. Anhar
                                      9 michael.anhar@gmail.com
                                        Pro Per Plaintiff
                                     10
                                     11                                                /s/ Marcos Sasso
Los Angeles, California 90067-2909




                                                                                       Marcos Sasso, Esq.
 2029 Century Park East, Suite 800




                                     12
       Ballard Spahr LLP




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                           DMWEST #39978852 v3
                                                                             CERTIFICATE OF SERVICE
